Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

	
Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 11, and 16 are amended.
Claims 1-20 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed March 11, 2021.

Response to Arguments
As an initial matter, Examiner notes Applicant's Remarks state Applicant is attempting to contact the Examiner to conduct an interview.  An interview for this application was held on January 27, 2021 at 2 PM EST, see Interview Summary dated Feb. 2, 2021.  Examiner believes Applicant's interview request was granted and seeks clarification on this point.

Regarding the 103 rejections, Applicant asserts and Examiner agrees the cited references do not teach the newly amended claim elements, particularly the "overlay" claim element.  Accordingly, the rejections are withdrawn, please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, US Pub. No. 2017/0214945, herein referred to as “Chang”, further in view of Alexander, US Pub. No. 2018/0152736, herein referred to as "Alexander", further in view of Blinnikka et al, US Pub. No. 2008/0281689, herein referred to as "Blinnikka"; further in view of Leon et al, US Pub. No. 2012/0284094, herein referred to as "Leon".
Regarding claim 1, Chang teaches:
providing, by a computing device, an interface through which a single pane from a plurality of panes is accessible at a given time (interactive streaming application, e.g. ¶[0076] and Fig. 2; see also ¶[0084] discussing computing devices), 
the plurality of panes including at least (i) a first pane that includes one or more options to capture and broadcast live content over a computer network and through a system (interactive streaming application captures and send a real-time video stream, ¶[0035], via a social media platform, ¶[0033]; see also ¶[0073] and Fig. 2 discussing streaming)
and (ii) a second pane that includes one or more options to access a content library (stores broadcast streams, ¶[0043] for later retrieval and reply, ¶[0044]; see also ¶[0022] discussing users accessing a replay viewer), 
based on access to the first pane of the interface, providing, by the computing device, data corresponding to a live content stream to the system for broadcastings (after receiving a request from the user who wants to begin a broadcast, the interactive streaming application captures and send a real-time video stream, ¶[0035] and shares the real-time video stream via a social media platforms, e.g. ¶¶[0002], [0033]).
However Chang does not teach but Alexander does teach:
wherein the interface transitions from the first pane to the second pane based on a first touchscreen gesture, and wherein the interface transitions from the second pane to the first pane based on a second touchscreen gesture (transitions between panels based on touch, ¶¶[0014], [0058] and Fig. 4; see also ¶[0034] discussing touchscreens); 
when the interface transitions to the second pane based on the first touchscreen gesture (transitions between panels based on touch, ¶¶[0014], [0058] and Fig. 4; see also ¶[0034] discussing touchscreens)
Further, it would have been obvious, at the time of filing, to combine the live content broadcasting of Chang with transition between panels based on touch, as taught by Alexander, because Alexander explicitly teaches using touch to transition between panels provides a flexible and streamlined interface, ¶¶[0013]-[0014]; see also MPEP 2143.I.G.
However the combination of Chang and Alexander does not teach but Blinnikka does teach:
causing, by the computing device, the broadcasting of the live content stream to pause when the interface transitions (upon detection of a user input selecting another media asset, pauses the media stream, ¶[0032]; see also ¶¶[0018]-[0019] noting the media stream includes video), 
and causing, by the computing device, the broadcasting of the live content stream to resume when the interface transitions to the first pane based on the second touchscreen gesture (media stream resumes based on user input, ¶[0037]), 
Further, it would have been obvious at the time of filing to combine the live content broadcasting of Chang and Alexander with the pausing when transitioning between media assets, as taught by Blinnikka because applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious, see MPEP 2143.I.D.  That is, the combination of Chang and Alexander teaches switching from a broadcast to another pane.  One of ordinary skill would have recognized the user would probably prefer to cease broadcasting when they are performing unrelated tasks like accessing other features and so would pause the broadcast when the user accesses another feature, as taught by Blinnikka.
However the combination of Chang, Alexander, and Blinnikka does not teach but Leon does teach:
wherein an overlay is provided within the interface to visually confirm that the broadcasting of the live content stream is paused (displays icon over paused stream, Fig. 8; see also ¶¶[0071]-[0072] discussing Fig. 8).
Further, it would have been obvious at the time of filing to combine the live content broadcasting with the pausing when transitioning between media assets of Chang, Alexander, and Blinnikka with the pause icon of Leon because known work in one field of endeavor may prompt variations of it for use in the same field on design incentives, see MPEP 2143.I.F.  That is, one of ordinary would have recognized that including an indicator the stream is paused, e.g. as taught by Leon, would make the user interface taught by Chang, Alexander, and Blinnikka clearer and improve the user's experience (i.e. by providing a clear indication the stream had been paused).
However, the combination of Chang, Alexander, Blinnikka and Leon does not explicitly teach:
wherein the overlay is removed when the interface transitions to the first pane.  
Nevertheless, it would have been obvious, at the time of filing, for the overlay to be removed when resuming streaming because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Leon teaches displaying an icon in the center of video, Fig. 8.  One skilled in the art would infer that the icon should be removed when the video is playing because the users would not want an icon interfering with their ability to see the video.
Regarding claim 2, the combination of Chang, Alexander, Blinnikka and Leon teaches all the limitations of claim 1 and Chang further teaches:
wherein the interface includes a third pane for accessing other live content streams being broadcasted through the system (includes an external device selector to permit the broadcaster to select a video source (or audio source) among a plurality of sources during the live broadcast, ¶[0076] and Fig. 2; see also ¶¶[0070]-[0071] discussing switch between broadcast streams.  Additionally, please note, the limitation “for accessing other live content streams being broadcasted through the social networking system” does not substantially further limit the scope of the claim because it is the intended use of the second pane, see MPEP 2103.I.C.).
Regarding claim 3, the combination of Chang, Alexander, Blinnikka and Leon teaches all the limitations of claim 1 and Chang further teaches:
wherein the live content stream ceases to be accessible through the system once broadcasting ends (once the broadcast is complete, the broadcaster prevents the video stream from being stored at the server, ¶[0060]).
Regarding claim 4, the combination of Chang, Alexander, and Blinnikka teaches all the limitations of claim 2 and Blinnikka further teaches:
wherein broadcasting of the live content stream is paused when the third pane is accessed (upon detection of a user input selecting another media assert, pauses the media stream, ¶[0032]; see also ¶¶[0018]-[0019] noting the media stream includes video).
Further, it would have been obvious at the time of filing to combine the live content broadcasting of Chang and Alexander with the pausing when transitioning between media assets, as taught by Blinnikka because applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious, see MPEP 2143.I.D.  That is, the combination of Chang and Alexander teaches switching from a broadcast to another pane.  One of ordinary skill would have recognized the user would probably prefer to resume the broadcast from where they left off when they access other features and so would pause the broadcast when the user accesses another feature, as taught by Blinnikka.
Regarding claim 5, the combination of Chang, Alexander, Blinnikka and Leon teaches all the limitations of claim 1 and Chang further teaches:
wherein the first pane includes at least one of an option to capture one or more screenshot images of the live content stream or an option to capture one or more videos of the live content stream (stores the video stream, e.g. ¶[0043]).
Regarding claim 6, the combination of Chang, Alexander, Blinnikka and Leon teaches all the limitations of claim 5 and Chang further teaches:
wherein captured screenshot images or captured videos of the live content stream are stored on the computing device (broadcast video stream is stored locally on the computing device, ¶¶[0046], [0060]).
Regarding claim 7, the combination of Chang, Alexander, Blinnikka and Leon teaches all the limitations of claim 5 and Chang further teaches:
wherein captured screenshot images or captured videos of the live content stream are stored in the content library accessible through the second pane (stores broadcast streams, ¶[0043] for indexing and later retrieval and reply, ¶[0044]).
Regarding claim 8, the combination of Chang, Alexander, Blinnikka and Leon all the limitations of claim 7 and Chang further teaches:
wherein the second pane includes an option for sharing content stored in the content library through the system (makes the stored video stream available for replay, ¶[0044]).
Regarding claim 9, the combination of Chang, Alexander, Blinnikka and Leon teaches all the limitations of claim 1 and Chang further teaches:
wherein feedback received for the live content stream from other viewing users of the system is provided through the first pane (interactive streaming application adds an icon, which is a signal of approval, to the display and icons are received from the viewers of the real-time video stream, ¶[0036]).
Regarding claim 10, the combination of Chang, Alexander, Blinnikka and Leon teaches all the limitations of claim 9 and Chang further teaches:
wherein an avatar associated with a viewing user animates when the viewing user interacts with the live content stream (icons are animated, ¶[0037]; see also ¶[0036] noting different icons are associated with different viewers).

Claims 11-20 recite similar limitations as claims 1-10 and accordingly are rejected for similar reasons as claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629